ORDER

PER CURIAM.
Tony Fitzpatrick, following a jury verdict, appeals from his sentences for incest, § 568.020 RSMo.1994, forcible sodomy, § 566.060, and endangering the welfare of a child, § 568.045, in the Circuit Court of the City of St. Louis. This appeal is also consolidated with an appeal from the denial of appellant’s motion to vacate judgment and sentence under Rule 29.15. The judgment of conviction is affirmed. Rule 30.25(b). The denial of post-conviction relief is affirmed. Rule 84.16(b).